DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 10/03/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-9, 11, and 13-15
Withdrawn claims: 16-24
Previously cancelled claims: 10 and 12
Newly cancelled claims: None
Amended claims: 1 and 15
New claims: None
Claims currently under consideration: 1-9, 11, and 13-15
Currently rejected claims: 1-9, 11, and 13-15
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (NZ 511562 A (English version), which is equivalent to WO 00/30461) in view of Tikanmaki et al. (U.S. 2014/0302219 A1).
Regarding claim 1, Jost et al. discloses a method of producing a nutritional product in a form of an infant formula or an infant formula base (P1, L3-L5), the method comprising the steps of:
providing a milk feed comprising milk saccharide, casein micelles, and milk serum protein (specifically, “animal milk”) (P2, L20-L24; P2a, L3-L5) (where Tikanmaki discloses bovine milk, [0021], comprises lactose, casein and whey, [0064], Table 2),
subjecting the milk feed to microfiltration (P2, L25-L27) to provide an MF retentate enriched with micellar casein and an MF permeate enriched with serum proteins (P3, L1-L4; P3, L18),
subjecting the MF permeate to electrodialysis (P2, L27-L29) to obtain a demineralized milk-saccharide-containing milk serum protein product that has a reduced level of calcium, magnesium, and phosphorus (P4, L12-L19; P9, Table 3, where calcium, magnesium, and phosphorus concentrations in ED Permeate Example 1 are lower than the respective concentrations in the corresponding Permeate Example 1 column of Table 2 on P8), and
adding a casein source to the product (P2, L31 – P2a, L2) to obtain the nutritional product in the form of an infant formula or infant formula base (P2, L20-L21),
wherein the streams following the microfiltration step are not subjected to ultrafiltration that separates the milk serum protein from milk saccharide (P2a, L13-L15, where ultrafiltration only occurs in a preferred embodiment, effectively indicating its omission in other embodiments, MPEP 2123 II).
Jost et al. does not disclose the step of subjecting the MF permeate to nanofiltration using a membrane that allows the passage of monovalent ions but retains milk saccharides to obtain an NF retentate and an NF permeate.
However, Tikanmaki et al. discloses a similar milk filtration/fractionation process ([0001]), wherein a MF permeate is subjected to ultrafiltration and then the UF permeate is subjected to nanofiltration ([0016]-[0018]) in order to remove “milk minerals and other small molecule compounds”, where the nanofiltration retentate comprises milk saccharides ([0033]).
It would have been obvious to one having ordinary skill in the art to incorporate a nanofiltration step into the method of Jost et al. between the microfiltration and electrodialysis steps. Tikanmaki et al. cites Jost et al. (as WO 00/30461) and indicates the method of Tikanmaki et al. improves upon that of Jost et al. by substituting a nanofiltration step in place of electrodialysis ([0006]-[0007]). Since Tikanmaki et al. indicates that nanofiltration removes “other small compounds” in addition to milk minerals, a skilled practitioner would be motivated to perform the nanofiltration step of Tikanmaki et al. in addition to the electrodialysis step when performing the method of Jost et al. in order to further manipulate and fine-tune the milk product composition, especially since Jost et al. indicates the product is standardized in trace elements after electrodialysis (P5, L12-L13). Also, MPEP 2144.06 I indicates that combining equivalents known for the same purpose is prima facie obvious, such that performing nanofiltration (which is taught as being a substitute of electrodialysis) together with electrodialysis would be obvious. Therefore, the claimed step of subjecting the MF permeate to nanofiltration using a membrane that allows the passage of monovalent ions but retains milk saccharides to obtain an NF retentate and an NF permeate prior to the electrodialysis step would be obvious.
As for claim 2, Jost et al. discloses the milk feed may be bovine milk (P2a, L3-L4). Tikanmaki discloses bovine milk ([0021]) having a lactose concentration of 4.64% ([0064], Table 2), which would be comparable to the milk of Jost et al. The claimed range of 1-10% (w/w) milk saccharide in the milk feed would thus be obvious.
As for claim 3, Jost et al. discloses the milk feed may be bovine milk (P2a, L3-L4). Tikanmaki discloses bovine milk ([0021]) having a protein concentration of 3.40% ([0064], Table 2), which would be comparable to the milk of Jost et al. The claimed range of 1-12% (w/w) total protein in the milk feed would thus be obvious.
As for claim 4, Jost et al. discloses the milk feed as comprising whole milk or skim milk (P2a, L5-L6).
As for claim 5, both references disclose ultrafiltration steps at various points in the methods (Jost et al., P2a, L13-L15; Tikanmaki et al., [0007], [0017]), where a skilled practitioner could readily determine the components that would be separated into a UF retentate and permeate. Performance of an ultrafiltration step on the starting milk material of Jost et al., wherein the method proceeds with at least a portion of the UF milk retentate would thus be obvious.
As for claim 7, Jost et al. discloses the product as having a pH of 6.5 after electrodialysis (P4, L36-L37). Adjusting the feed material to have a comparable pH value prior to electrodialysis would be obvious, which renders the claimed range of 5.5-7.0 for the NF retentate obvious.
As for claim 9, Jost et al. discloses the product as containing a total amount of calcium of at most 1.0% (w/w total solids) (P9, Table 3, ED Permeate Example 1).
As for claim 11, Jost et al. discloses the casein source as being MF retentate of milk (P2, L31 – P2a, L2).
As for claim 13, Jost et al. discloses the serum product and casein source as being mixed so as to obtain a weight ratio between milk serum protein and casein in the range of 50:50-70:30 (P10, L29-L31).
As for claim 14, Jost et al. discloses the nutritional product as being an organic product (P2, L12-L15, where production of the product from a whey-derived lactic raw material suggests no ingredients are added that would render the product not being classifiable as organic).
Regarding claim 15, Jost et al. discloses a method of producing a demineralized, milk-saccharide-containing milk serum protein product, the method comprising the steps of:
providing a milk feed comprising milk saccharide, casein micelles, and milk serum protein (specifically, “animal milk”) (P2, L20-L24; P2a, L3-L5) (where Tikanmaki discloses bovine milk, [0021], comprises lactose, casein and whey, [0064], Table 2),
subjecting the milk feed to microfiltration (P2, L25-L27) to provide an MF retentate and an MF permeate (P3, L1-L4; P3, L18), and
subjecting the MF permeate to electrodialysis (P2, L27-L29) to obtain the demineralized milk-saccharide-containing milk serum protein product (P4, L12-L19),
wherein the streams following the microfiltration step are not subjected to ultrafiltration that separates the milk serum protein from milk saccharide (P2a, L13-L15, where ultrafiltration is only occurs in a preferred embodiment, effectively indicating its omission in other embodiments, MPEP 2123 II).
Jost et al. does not disclose the step of subjecting the MF permeate to nanofiltration to obtain an NF retentate and an NF permeate.
However, Tikanmaki et al. discloses a similar milk filtration/fractionation process ([0001]), wherein a MF permeate is subjected to ultrafiltration and then the UF permeate is subjected to nanofiltration ([0016]-[0018]) in order to remove “milk minerals and other small molecule compounds”, where the nanofiltration retentate comprises milk saccharides ([0033]).
It would have been obvious to one having ordinary skill in the art to incorporate a nanofiltration step into the method of Jost et al. between the microfiltration and electrodialysis steps. Tikanmaki et al. cites Jost et al. (as WO 00/30461) and indicates the method of Tikanmaki et al. improves upon that of Jost et al. by substituting a nanofiltration step in place of electrodialysis ([0006]-[0007]). Since Tikanmaki et al. indicates that nanofiltration removes “other small compounds” in addition to milk minerals, a skilled practitioner would be motivated to perform the nanofiltration step of Tikanmaki et al. in addition to the electrodialysis step when performing the method of Jost et al. in order to further manipulate and fine-tune the milk product composition, especially since Jost et al. indicates the product is standardized in trace elements after electrodialysis (P5, L12-L13). Also, MPEP 2144.06 I indicates that combining equivalents known for the same purpose is prima facie obvious, such that performing nanofiltration (which is taught as being a substitute of electrodialysis) together with electrodialysis would be obvious. Therefore, the claimed step of subjecting the MF permeate to nanofiltration to obtain an NF retentate and an NF permeate prior to the electrodialysis step would be obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (NZ 511562 A (English version), which is equivalent to WO 00/30461) in view of Tikanmaki et al. (U.S. 2014/0302219 A1) as applied to claim 1 above, and further in view of Sugawara et al. (U.S. 2009/0017176 A1).
Regarding claim 6, Jost et al. and Tikanmaki et al. disclose the method of claim 1. Jost et al. also discloses that the MF permeate comprises 7.4% ash, 0.632% sodium, and 2.66% potassium all by dry matter weight (P8, L10, Table 2, Permeate Example 1). Tikanmaki et al. then discloses that the NF retentate comprises 0.72% ash and 19.53% dry matter ([0062], NF retentate), such that the ash content by weight of dry matter would be ~3.69%, which is roughly half the ash content in the MF permeate. Assuming the individual minerals would be reduced in comparable amounts, resulting in values of roughly 0.316% sodium and 1.33% potassium renders the claimed concentration ranges of at most 0.4% (w/w total solids) sodium and at most 1.3% (w/w total solids) potassium obvious. MPEP 2144.05 (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
The cited prior art does not disclose a total amount of chlorine of at most 0.8% (w/w total solids)
However, Sugawara et al. discloses that nanofiltration of milk reduces chloride ions by up to 70% ([0033]).
It would have been obvious to one having ordinary skill in the art to produce a product according to Jost et al. as modified by Tikanmaki et al. that contained a total amount of chlorine of at most 0.8% (w/w total solids). Tikanmaki et al. teaches that the nanofiltration removes “milk minerals and other small molecule compounds” ([0033]) but does not elaborate on what minerals are removed. A skilled practitioner would thus be motivated to consult Sugawara et al. for further clarification. Sugawara et al. discloses that chloride ion is undesirable in concentrated milk ([0007]) and that nanofiltration is suited for reducing its concentration ([0033]). As such, reduction of chlorine to any amount approaching 0% would be obvious, which renders the claimed ranged of at most 0.8% (w/w total solids) obvious.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (NZ 511562 A (English version), which is equivalent to WO 00/30461) in view of Tikanmaki et al. (U.S. 2014/0302219 A1) as applied to claim 1 above, and further in view of Simova et al. (Simova, H., Kysela, V., and Cernin, A., “Demineralization of natural sweet whey by electrodialysis at pilot-plant scale,” Abstract, Desalination and Water Treatment, Vol. 14, p. 170-173, published online August 3, 2012).
Regarding claim 8, Jost et al. and Tikanmaki et al. disclose the method of claim 1.
The cited prior art does not disclose the electrodialysis as comprising an anionic exchange membrane having a perm-selectivity coefficient of citrate of at least 0.01.
However, Simova et al. discloses demineralization of whey with Ralex CMH-PES and AMH-PES membranes (Abstract).
It would have been obvious to one having ordinary skill in the art to utilize membranes such as those disclosed in Simova et al. when performing electrodialysis according to Jost et al. Jost et al. provides limited instruction regarding suitable types of electrodialysis membranes (P4, L12-L13), which would prompt a practitioner to consult Simova et al. for more detailed teaching. Since Simova et al. teaches that Ralex CMH-PES and AMH-PES membranes are suited for demineralization of whey (Abstract), a skilled practitioner would find the use of Ralex CMH-PES and AMH-PES membranes in performing electrodialysis on the product of Jost et al. to be obvious. The present specification indicates that Ralex AMH-PES membranes are anion exchange membranes that exhibit the claimed “perm-selectivity coefficient of citrate” of at least 0.01 (P23, L1-L27). Thus, because the use of Ralex AMH-PES membranes was determined to be obvious, the use of anion exchange membranes having a perm-selectivity coefficient of citrate of at least 0.01 would likewise be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-5, 7, 9, 11, and 13-15 over Jost et al. and Tikanmaki et al.; claim 6 over Jost et al., Tikanmaki et al., and Sugawara et al.; and claim 8 over Jost et al., Tikanmaki et al., and Simova et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first reasserted the argument that Tikanmaki et al. does not teach adding a nanofiltration step to a process comprising electrodialysis, since the reference is directed to processes that do not employ electrodialysis (Applicant’s Remarks, p. 8, ¶4 – p. 9, ¶1). Applicant emphasized that Tikanmaki teaches drawbacks associated with electrodialysis and that the overall aim of the reference is on processes that do not employ electrodialysis (Applicant’s Remarks, p. 9, ¶1). Applicant determined that because Tikanmaki et al. is based on processes that do not employ electrodialysis then it would not be obvious to incorporate a nanofiltration step into a method that comprised electrodialysis and concluded that the obviousness determination relies on improper hindsight reasoning (Applicant’s Remarks, p. 9, ¶2).
Examiner maintains the position detailed at paragraph 38 of the Final Office Action filed 05/04/2022. Tikanmaki et al. discloses that nanofiltration removes “other small molecule compounds” in addition to milk minerals ([0033]). Thus, although Tikanmaki et al. teaches nanofiltration as a substitute treatment in place of electrodialysis, the nanofiltration is described as imparting additional functionality to the extent it removes “other small molecule compounds”. The rationale is valid that performing nanofiltration in addition to electrodialysis fosters greater control and ability to manipulate component concentrations, since the two processes do not necessarily remove the exact same components.
The drawbacks taught by Tikanmaki et al. are not related to any functional aspect of the electrodialysis but instead are merely that the process of Jost et al. is “a complex process that requires intermediate dryings and pH-adjustment” and that the process is “expensive and highly energy-consuming” ([0006]). MPEP 2145 VII states: “The fact that a ‘combination would not be made by businessmen for economic reasons’ does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility.” The cost/energy inputs of electrodialysis thus do not constitute teaching away from performing such a step. Also, the alleged “complexity” of intermediate drying steps and pH-adjustment are merely in terms of being additional process steps, but neither of those steps are remotely complex in terms of any difficulty in their performance or unfamiliarity to a skilled practitioner. Such steps are not considered to amount to the reference teaching away from performing electrodialysis. Regardless, the claim rejection relies on modifying Jost et al. via incorporation of a nanofiltration step; the instruction in secondary reference Tikanmaki et al. pertaining to the method of Jost et al. is of little persuasive effect where Jost et al. is being relied on as the primary reference.
In response to Applicant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner maintains that adequate motivation and proper rationale has been described for combining the references and that the claim rejections do not rely on any knowledge gleaned only from the present disclosure. Examiner thus maintains that the present claim rejections do not rely on improper hindsight rationale.
Applicant next reasserted the argument that the nanofiltration step of Tikanmaki et al. is directed to processing a protein-free ultrafiltration permeate rather than a microfiltration permeate that would contain milk serum (Applicant’s Remarks, p. 10, ¶1). Applicant again concluded that a practitioner would only perform a nanofiltration step on a protein-free ultrafiltration permeate. Id. Applicant further argued that the rejection “combines Jost and Tikanmaki in an artificial manner and in hindsight of the currently claimed invention” (Applicant’s Remarks, p. 10, ¶2).
Examiner maintains the positions described at paragraph 40 of the Final Office Action filed 05/04/2022. Examiner further maintains that the claim rejections do not rely on improper hindsight as noted previously herein. Applicant has offered no additional bases for consideration that would alter the analysis as related to the combination of Jost et al. and Tikanmaki et al.
Applicant then again argued that electrodialysis is not equivalent to nanofiltration, since they are based on different principles in terms of the way they work and the results they effect (Applicant’s Remarks, p. 10, ¶3).
Examiner maintains the position expressed at paragraph 42 of the Final Office Action filed 05/04/2022. Tikanmaki et al. teaches the substitution of a nanofiltration step in place of electrodialysis ([0006]-[0007]). As noted in the claim rejection, MPEP 2144.06 I indicates that combining equivalents known for the same purpose is prima facie obvious, such that performing nanofiltration (which is taught as being a substitute of electrodialysis) together with electrodialysis would be obvious. Such a substitution does not require the functionality of the two equivalents to be exactly the same or that the results are exactly the same. If there were no difference between known equivalents, then MPEP 2144.06 I would effectively be meaningless; there is at least some difference between what is being described as known equivalents. Examiner thus maintains that because nanofiltration is taught as a substitute of electrodialysis in Tikanmaki et al., then nanofiltration is properly characterized as a known equivalent of electrodialysis in terms of achieving the same effect. Examiner further maintains that combining such processes due to their being known equivalents would likewise be obvious.
Applicant next argued that “trace elements and vitamins” that are taught in Jost et al. as being standardized “are not present in dairy ingredients (at all or in sufficient amounts) and therefore must be added via other sources than dairy ingredients to provide an infant formula acceptable for consumption by human infants” (Applicant’s Remarks, p. 11, ¶2).
However, Applicant’s admission that at least one element may be present in the dairy material (“at all or in sufficient amounts”) is adequate to support Examiner’s position, which does not rely on any minerals being present “in sufficient amounts”. Applicant’s assertion that the only minerals/vitamins that are standardized are those that must be extraneously added extends beyond the scope of Jost et al., which does not indicate any such imperative addition of extraneous vitamin/mineral components. Also, Jost et al. suggests the noted minerals are calcium and phosphorus (P2, L5-L7), or at least simply minerals that are natively present in the dairy material (P8, Table 2). Examiner thus maintains that the instruction in Jost et al. that the “liquid composition is standardized in trace elements and in vitamins” is properly interpreted as applying at least to the adjustment of at least one mineral that is natively present in the dairy material. The CFR section cited by Applicant (107.100) also clearly lists calcium and phosphorus at the top of the list of minerals, which further undermines Applicant’s argument.
Applicant then again argued that the claimed process provides an efficient alternative a combination of filtration steps (Applicant’s Remarks, p. 11, ¶3 – p. 12, ¶1). Applicant asserted that “the benefits of a ‘more efficient and stream-lined’ process are surprising and provide evidence of non-obviousness” (Applicant’s Remarks, p. 12, ¶1). Applicant emphasized that “[t]he claimed invention carefully and efficiently removes undesired casein and minerals from the milk feed but retains the presence of lactose and milk serum protein”. Id.
Examiner maintains the position recited at paragraph 46 of the Final Office Action filed 05/04/2022. Efficiency of the claimed process relative to prior art methods does not weigh into the patentability analysis, which renders Applicant’s argument unpersuasive. The asserted improvements in efficiency do not render the claimed process non-obvious. The asserted improvements also do not constitute unexpected results sufficient to overcome the prime facie showing of obviousness, at least because the mere assertion of an efficiency improvement does not amount to a result that is unexpected (MPEP 716.02). Applicant’s assertion that regarding the precision of the claimed process also does not alter the obviousness determination, since the claimed process still merely involves the omission of an element and its function, which is obvious.
Applicant then reasserted that neither Sugawara et al. nor Simova et al. remedy the alleged deficiencies of Jost et al. and Tikanmaki et al. (Applicant’s Remarks, p. 12, ¶3).
Examiner maintains that no such deficiency exists and that the additionally-cited references are adequate for all that is relied on in the present claim rejections.
The rejections of claims 1 and 15 have been maintained herein.
The rejections of claims 2-9, 11, 13, and 14, which depend from claim 1 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Claims 1-9, 11, and 13-15 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793